This is an application for a writ of habeas corpus.
Appellant was charged by complaint with permitting Frieda George, a female, to work in a laundry in which she was employed by the appellant for more than fifty-four hours during the calendar week.
The application is based upon the insufficiency of article 1569, P. C., 1925, to denounce the act of the accused as an offense. The subject is discussed in the companion case of Ex parte Butcher, 122 Tex.Crim. Rep., this day decided, and reference is thereto made.
The application for a writ of habeas corpus is denied, and the relator is remanded to the custody of the sheriff of Harris county.
Writ denied.
                    ON MOTION FOR REHEARING.